273 S.E.2d 450 (1980)
301 N.C. 405
Mary THOMPSON, Widow and Guardian Ad Litem of Tori Ann Thompson and Tracey Thompson, Minor Children; A. W. Huffman, Jr., Administrator of the Estate of John H. Thompson, Deceased
v.
LENOIR TRANSFER COMPANY, and Aetna Insurance Company.
Supreme Court of North Carolina.
November 4, 1980.
Wilson, Palmer & Cannon, Lenoir, for plaintiffs.
Harrell & Leake, Asheville, for defendants.
Petition by defendants for discretionary review under G.S. § 7A-31, 48 N.C.App. 47, 268 S.E.2d 534. Denied.